Title: Treasury Department Circular to the Collectors of the Customs, 2 July 1793
From: Treasury Department
To: Collectors of the Customs



Treasury DepartmentJuly 2nd. 1793
Sir

I have made the following arrangement, to secure to the Marshall of the District of [Massachusetts] the means of satisfying contingent demands from time to time incident to his Office; and it is requested that you co-operate towards carrying it into effect.
He is to receive from you annually a sum not exceeding [three hundred] Dollars, to be paid to him half yearly, one moiety on the first of January and the other on the 1st of July out of the public monies that may be in your hands. As the first half year of the present year is already elapsed the two moieties for 1793 may if demanded be paid together.
In the receipts which you shall take for the payments that you may make to him, you will govern yourself by the precedent herewith transmitted to you. One of these receipts (which ought to be in duplicates) you will send to the Office of the Comptroller of the Treasury with your accounts; as the vouchers of your payments, they will entitle you to the proper Credit at the Treasury.
With consideration   I am Sir   Your obed Servt

A Hamilton


Received the  day of  1793 of Samuel Meredith Treasurer by the hands of [B Lincoln] Collector of [Boston] Dollars on account of disbursements to jurors and for the contingent expences of Courts of the United States holden within the District of  Marshall

